ORDER

Joe A. Browder, Jr. submits correspondence stating that the submission that was *1000treated as a notice of appeal by the United States Court of Appeals for Veterans Claims in Browder v. Nicholson, No. 07-0338, 2007 WL 956934 (Vet.App.) did not seek appellate review of that court’s decision. We treat Browder’s submission as a motion to voluntarily dismiss his appeal.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs.